COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER OF STAY AND ABATEMENT FOR BANKRUPTCY

Appellate case name:       Texas Funding Corporation v. Ana Josefa Garcia de los Salmones, as
                           Trustee of F.E.F.Y. Trust

Appellate case number:     01-21-00528-CV

Trial court case number: 1018-72333

Trial court:               55th District Court of Harris County

        Appellee Ana Josefa Garcia de los Salmones, as Trustee of F.E.F.Y. Trust, has filed with
the Clerk of this Court a Suggestion of Bankruptcy, informing this Court that, on August 29, 2022,
Anchor Development Group, LLC, a co-defendant in the underlying cause, filed a Chapter 7
Petition for Relief in Case No. 22-60051, in the United States Bankruptcy Court for the Southern
District of Texas, Victoria Division. Accordingly, it is ordered that this appeal is stayed. See 11
U.S.C. § 362(a) (providing filed bankruptcy petition operates as automatic stay of actions against
debtor or debtor’s property).

        Until the parties (1) notify the Court that the bankruptcy stay has been lifted or
authorization has been received by the bankruptcy court to proceed, and (2) move to reinstate the
case, the Court will take no further action other than to receive and hold any documents tendered
during the period of suspension. See TEX. R. APP. P. 8.2 (“A bankruptcy suspends the appeal and
all periods in these rules from the date when the bankruptcy petition is filed until the appellate
court reinstates or severs the appeal in accordance with federal law.”). Unless a party successfully
moves to reinstate, this appeal will be an inactive case on the Court’s docket. See id. 8.3(a) (“If a
case has been suspended by a bankruptcy filing, a party may move that the appellate court reinstate
the appeal if permitted by federal law or the bankruptcy court.”), (b) (“A party may move to sever
the appeal with respect to the bankrupt party and to reinstate the appeal with respect to the other
parties.”).

       It is so ORDERED.

Judge’s signature: /s Amparo Guerra_______________________________________
                   Acting individually

Date: October 6, 2022_____________________